Citation Nr: 0714316	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-13 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
pes planus.  

2.  Entitlement to service connection for claimed headaches.  

3.  Entitlement to service connection for claimed 
hypothyroidism, to include as secondary to the service-
connected left ovarian cyst.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and her spouse



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1987 to 
December 1988 and August 1998 to August 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and June 2005 rating 
decisions issued by the RO in Nashville, Tennessee.  This 
case was transferred to the RO in Pittsburgh, Pennsylvania in 
April 2006.  

The appeal also initially included the issues of service 
connection for bilateral knee disability and an ovarian cyst.  
During the pendency of the appeal, the RO, in February 2004 
and January 2005 decisions, granted service connection for 
these disabilities and assigned a 10 percent evaluation for 
these disabilities.  The evaluations were effective on August 
17, 2001, the date of the veteran's claim for service 
connection.  

The veteran was notified of these decisions and did not file 
a Notice of Disagreement (NOD) in response.  Therefore, her 
appeal concerning the issues of bilateral knee disability and 
an ovarian cyst have been resolved.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second NOD must thereafter be timely filed to 
initiate appellate review of the claim concerning the 
compensation level assigned for the disability).  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in March 2007.  

The issue of service connection for claimed hypothyroidism is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  The veteran currently is not shown to have bilateral pes 
planus due to any event or incident of her active military 
service.  

2.  The veteran currently is not shown to have a headache 
disorder due to any event or incident of her period of active 
military service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by bilateral pes planus due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  

2.  The veteran is not show to have a disability manifested 
by headaches due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The RO has obtained records of treatment reported by the 
veteran,  For reasons described in further detail 
hereinbelow, a VA examination addressing the etiology of the 
veteran's disorders has not been found to be "necessary" 
under 38 U.S.C.A. § 5103A(d).  

To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of her claimed 
disorders.  Such opinions are "necessary" under 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159 when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  

In this case, however, there is no medical evidence 
indicating current disability, let alone medical evidence 
linking the veteran's claimed disorders to service, and there 
exists no reasonable possibility that a VA examination would 
result in findings favorable to the veteran.  Accordingly, 
the Board finds that etiology opinions are not "necessary."  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claims in September 2001 and February 2005 letters.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by her and 
which portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued prior and subsequent 
to the appealed July 2002 and June 2005 rating decisions.  
Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate her claims and assist her in developing relevant 
evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

By a January 2007 letter the RO notified the veteran of the 
evidence necessary to establish both disability ratings and 
effective dates in compliance with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran is shown to have been seen with complaints of 
headaches in July 1988.  
The remaining service medical records, including those during 
her second period of active service; however, contain no 
notation of complaints, findings or treatment for headaches.  

The veteran is shown to have been seen for complaints of foot 
pain, specifically complaints of problems with her arches in 
September 1986, May 1987, February 1996 and January 1997.  In 
the September 1986 record, the veteran was diagnosed with 
mild pes cavus.  The February 1996 record found that there 
was no pes planus.  

In a June 2001 Report of Medical History, the veteran noted a 
history of fallen arches and frequent "frontal" headaches.  
However, the corresponding June 2001 separation examination 
report showed that feet and neurological evaluations were 
normal.  

The veteran recently testified that she suffered from 
bilateral flat feet and chronic headaches.  However, she has 
presented no medical evidence to support her assertion of 
having current disability related thereto, despite the fact 
that she was notified of the requirement of such evidence in 
the multiple "duty to assist" letters.  

Currently, the only evidence of record supporting the 
veteran's claims is her own lay opinion, as indicated in the 
March 2007 Board hearing and various other lay statements.  
The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  

Accordingly, her lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

In the absence of current disability, the preponderance of 
the evidence is against these claims of service connection.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for claimed bilateral pes planus is 
denied.  

Service connection for claimed headaches is denied.  



REMAND

The Board notes that a disability which is proximately due 
to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  

In this regard, the Board notes the veteran has testified 
that her claimed hypothyroidism is the result of her service-
connected ovarian cyst.  The Board observes that subsequent 
to service, the veteran received treatment for hypothyroidism 
in VA and private medical facilities.  

However, she has not been afforded a VA examination to date 
to ascertain the nature, extent and likely etiology of her 
claimed disorder.  

Recently in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed the four elements that must be considered 
in determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Board finds that such an examination is "necessary" 
under 38 U.S.C.A. § 5103A(d) in order to resolve this matter.  

Accordingly, the remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
her provide information referable to all 
treatment received for the claimed 
hypothyroidism since service.  Based on 
the response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously un-
identified treatment source.  The veteran 
should also be informed that she can 
submit evidence to support her claim.  

2.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and likely etiology of the claimed 
hypothyroidism.  The veteran's claims 
file should be made available to the 
examiner for review in conjunction with 
the evaluation.  All studies deemed 
necessary should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner should opine as to whether the 
veteran has current hypothyroidism that 
at least as likely as not (e.g., a 50 
percent or greater likelihood) was caused 
or aggravated by the service connected 
left ovarian cyst or had its clinical 
onset during her period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.  

3.  After completion of all indicated 
development, the veteran's claim of 
service connection for claimed 
hypothyroidism, to include as secondary 
to the service-connected left ovarian 
cyst should be readjudicated.  If the 
determination remains adverse to the 
veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  
 
Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


